Title: To Alexander Hamilton from Benjamin Lincoln, 27 April 1791
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston Apl 27 1791
Sir
By the last post I was honoured by the receipt of your favours of the 8th. & 11th instant.
I have the pleasure to forward my account of the purchases I made of the public debt. You will find that a very high price was given for it though less than was the current price in Boston a few days before my return to it. The first offers I had were 6 ⅌ Cent Stock 19/6. I rejected all untill they fix at 18/9 Six ⅌ Cent & 9/9 3 ⅌ Cent & defered Stock, I could not delay longer in obedience to my instructions for these Sums appeared to be the general market price by which I was to regulate my self. I will in obedience to your wishes fund all I can with Mr Appleton. There are some Loan office Certificates in my hands from different States. Shall I forward them to be funded in those states where they were issued without loss of time.
There is a ballance against me of One Hundred fifty four dollars & sixty eight Cents arising from interest received. How shall I discharge the Ballance by a purchase equal to that sum or by the cash?
Secy Hamilton
